Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 18 – 21 and 24 - 26 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by 
Suh US PGPub: US 2018/0012006 A1 Jan. 11, 2018.

Regarding claims 11, 21, Suh discloses,

an apparatus and a method (a user verification apparatus may perform user verification using multiple biometric verifiers – ABSTRACT, Fig. 1/110, paragraphs 0005, 0058), comprising: 

a memory device (memory - Fig. 12/1230 and a file programmable array – paragraph 0147); and 

a controller (Figs. 2/210, 12/1210) coupled (Fig. 12/1230), wherein the controller is configured to: 

control a first portion of the plurality of logic blocks as an artificial neural network ANN to perform a first ANN operation, wherein the first ANN operation is comparison of a first subset of a plurality of biometric identifiers to the stored template to find a match (the user verification apparatus includes a controller 210, a plurality of biometric verifiers, for example, a first biometric verifier 220 and a second biometric verifier 230, and a fusion model 240. Each of the biometric verifiers 220 and 230 may perform biometric verification using biometric information of a user, and the fusion model 240 may generate information for user verification by fusing outputs of the biometric verifiers 220 and 230. Each of the biometric verifiers 220 and 230 may include multiple stages. For example, the first biometric verifier 220 may include n stages, and the second biometric verifier 230 may include m stages - Fig. 2, paragraphs 0076, 0085. The biometric verifiers 220 and 230 may operate in parallel or in series. That is, the first biometric verifier 220 and the second biometric verifier 230 may operate simultaneously during a time section T1, or operate in order during a time section T1 and a time section T2 – Fig. 2, paragraph 0084. The face verifier may be configured to be executed to output an individual verification result of each layer based on comparing features to be output by multiple layers in a neural network, based on an input image and features of a stored registered image corresponding to the layer – paragraph 0016); 

control a second portion of the plurality of logic blocks as an ANN to perform a second ANN operation, wherein the second ANN operation is comparison of a second subset of the plurality of biometric identifiers to the stored template to find a match (the first biometric verifier 220 may perform biometric verification using first modality biometric information of a user, and the second biometric verifier 230 may perform biometric verification using second modality biometric information of the user. For example, each of the biometric verifiers 220 and 230 may perform biometric verification using any one of a face, a fingerprint, an iris, a vein, palm lines, a shape of an ear, and an electrocardiogram ECG – paragraphs 0011, 0058, 0085. The biometric verifiers 220 and 230 may perform biometric verification of different modalities – paragraph 0085. The user verification apparatus 110 may dynamically adjust a security level using the biometric verifiers. The biometric verifiers may perform biometric verification of different modalities, respectively, and thus multi-verification may be enabled and the security level may be improved – paragraph 0067. Different types of biometric information – e.g., fingerprint biometric information, facial recognition biometric information etc., – paragraph 0070. The second stage partitions the input fingerprint image 720 into a plurality of blocks, for example, a block 721, a block 722, and a block 723. The second stage may compare the blocks 721 through 723 to registered fingerprint images 711 and 712, instead of comparing the input fingerprint image 720 to the registered fingerprint images 711 and 712 – paragraph 0115. A given stage may compare multiple feature values from multiple, parallel layers with multiple corresponding feature values of the registered image – paragraph 0132); and 

control the first portion and the second portion of the plurality of logic blocks to perform the first ANN operation and the second ANN operation concurrently (the biometric verifiers 220 and 230 may operate in parallel or in series. That is, the first biometric verifier 220 and the second biometric verifier 230 may operate simultaneously during a time section T1, or operate in order during a time section T1 and a time section T2 – Fig. 2, paragraph 0084).

Regarding claim 18, Suh discloses,

the apparatus of claim 11, wherein the stored template is stored on the memory device (memory - Fig. 12/1230 and a file programmable array – paragraph 0147. A given stage may compare multiple feature values from multiple, parallel layers with multiple corresponding feature values of the registered image – paragraph 0132).

Regarding claim 19, Suh discloses,

the apparatus of claim 11, wherein the stored template is stored on a memory resource coupled to the memory device (Fig. 12).

Regarding claim 20, Suh discloses,

the apparatus of claim 11, wherein the stored template is stored on a portable memory resource presentable to the apparatus (the device 190 may include an electronic device that may include a user interface such as touch screen display – Fig. 1/190, paragraph 0059).

Regarding claim 24, Suh discloses,

the method of claim 21, wherein the first comparison operation and the second comparison operation are part of a plurality of comparison operations performed using corresponding sets of the logic blocks of the ANN, and wherein the method further comprises: 

obtaining a plurality of matched results by comparison of the subsets of the set of biometric identifiers (The biometric verifiers may perform biometric verification of different modalities, respectively, and thus multi-verification may be enabled and the security level may be improved – paragraph 0067. Different types of biometric information – e.g., fingerprint biometric information, facial recognition biometric information etc., – paragraph 0070. The second stage partitions the input fingerprint image 720 into a plurality of blocks, for example, a block 721, a block 722, and a block 723. The second stage may compare the blocks 721 through 723 to registered fingerprint images 711 and 712, instead of comparing the input fingerprint image 720 to the registered fingerprint images 711 and 712 – paragraph 0115. A given stage may compare multiple feature values from multiple, parallel layers with multiple corresponding feature values of the registered image – paragraph 0132); and 

selecting one of the plurality of matched results as a source of the set of biometric identifiers, as verified by a majority of the plurality of matched results provided by the ANN (the device 190 may include an electronic device that may include a user interface such as touch screen display – Fig. 1/190, paragraph 0059).

Regarding claim 25, Suh discloses,

the method of claim 21, further comprising: sensing the set of biometric identifiers via a biometric modality; and performing the first and the second comparison operations on the respective first and second subsets of the set of biometric identifiers (the user verification apparatus includes a controller 210, a plurality of biometric verifiers, for example, a first biometric verifier 220 and a second biometric verifier 230, and a fusion model 240. Each of the biometric verifiers 220 and 230 may perform biometric verification using biometric information of a user, and the fusion model 240 may generate information for user verification by fusing outputs of the biometric verifiers 220 and 230. Each of the biometric verifiers 220 and 230 may include multiple stages. For example, the first biometric verifier 220 may include n stages, and the second biometric verifier 230 may include m stages - Fig. 2, paragraphs 0076, 0085. The biometric verifiers 220 and 230 may operate in parallel or in series. That is, the first biometric verifier 220 and the second biometric verifier 230 may operate simultaneously during a time section T1, or operate in order during a time section T1 and a time section T2 – Fig. 2, paragraph 0084).

Regarding claim 26, Suh discloses,

the method of claim 21, further comprising: sensing the set of biometric identifiers via a plurality of biometric modalities comprising at least two of: facial recognition (the user verification apparatus 110 may dynamically adjust a security level using the biometric verifiers. The biometric verifiers may perform biometric verification of different modalities, respectively, and thus multi-verification may be enabled and the security level may be improved – paragraph 0067. Different types of biometric information – e.g., fingerprint biometric information, facial recognition biometric information etc., – paragraph 0070); fingerprint recognition (the user verification apparatus 110 may dynamically adjust a security level using the biometric verifiers. The biometric verifiers may perform biometric verification of different modalities, respectively, and thus multi-verification may be enabled and the security level may be improved – paragraph 0067. Different types of biometric information – e.g., fingerprint biometric information, facial recognition biometric information etc., – paragraph 0070); gait recognition; iris recognition; retinal recognition; or voice recognition; and performing the first and the second comparison operations on the respective first and second subsets of the at least two of the set of biometric identifiers (the user verification apparatus includes a controller 210, a plurality of biometric verifiers, for example, a first biometric verifier 220 and a second biometric verifier 230, and a fusion model 240. Each of the biometric verifiers 220 and 230 may perform biometric verification using biometric information of a user, and the fusion model 240 may generate information for user verification by fusing outputs of the biometric verifiers 220 and 230. Each of the biometric verifiers 220 and 230 may include multiple stages. For example, the first biometric verifier 220 may include n stages, and the second biometric verifier 230 may include m stages - Fig. 2, paragraphs 0076, 0085).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Suh US PGPub: US 2018/0012006 A1 Jan. 11, 2018.

Regarding claims 12, 23, Suh discloses all the claimed features,

but, does not disclose, the apparatus of claim 11, wherein the memory device further comprises: a first layer within which the plurality of logic blocks is formed; and a second layer stacked on the first layer and within which an array of memory cells is formed.

The face verifier may be configured to be executed to output an individual verification result of each layer based on comparing features to be output by multiple layers in a neural network, based on an input image and features of a stored registered image corresponding to the layer (Fig. 9, paragraphs 0016, 0031).

Here, engineering note is taken, that how to arrange a first and a second layer in detailed is an engineering and/or design choice and/or system’s requirement.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a user verification apparatus may perform user verification using multiple biometric verifiers of Suh (Sub, ABSTRACT, Fig. 1/110, paragraphs 0005, 0058) wherein the system of Suh, would have incorporate detailed information regarding how to arrange a first and a second layer for complete and detailed information that shows an engineering and/or design choice and/or system’s requirement.

Regarding claim 14, Suh discloses all the claimed features,

but, does not disclose, the apparatus of claim 12, wherein the array of memory cells comprises an array of dynamic random access memory DRAM cells in a DRAM device.

Here, engineering note is taken, that the array of memory cells comprises an array of dynamic random access memory DRAM cells in a DRAM device (read-only memory ROM, random access memory RAM (paragraph 0149), and is an engineering and/or design choice and/or system’s requirement.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a user verification apparatus may perform user verification using multiple biometric verifiers of Suh (Sub, ABSTRACT, Fig. 1/110, paragraphs 0005, 0058) wherein the system of Suh, would have incorporate detailed information regarding what kind of memory is used in the system for complete and detailed information that shows an engineering and/or design choice and/or system’s requirement.

Claims 1 – 8, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over
Suh US PGPub: US 2018/0012006 A1 Jan. 11, 2018 and in view of
Hu US PGPub: US 2019/0333233 A1 Oct. 31, 2019.

Regarding claim 1, Suh discloses,

an apparatus (a user verification apparatus may perform user verification using multiple biometric verifiers – ABSTRACT, Fig. 1/110, paragraphs 0005, 0058), comprising: 

an array of memory cells (memory - Fig. 12/1230 and a file programmable array – paragraph 0147); and 

a controller (Figs. 2/210, 12/1210) coupled to the array of memory cells (Fig. 12/1230), wherein the controller is configured to: 

control a first portion of the plurality of logic blocks to receive a first subset of a set of biometric identifiers from the array and to perform a first comparison operation thereon (the user verification apparatus includes a controller 210, a plurality of biometric verifiers, for example, a first biometric verifier 220 and a second biometric verifier 230, and a fusion model 240. Each of the biometric verifiers 220 and 230 may perform biometric verification using biometric information of a user, and the fusion model 240 may generate information for user verification by fusing outputs of the biometric verifiers 220 and 230. Each of the biometric verifiers 220 and 230 may include multiple stages. For example, the first biometric verifier 220 may include n stages, and the second biometric verifier 230 may include m stages - Fig. 2, paragraphs 0076, 0085. The biometric verifiers 220 and 230 may operate in parallel or in series. That is, the first biometric verifier 220 and the second biometric verifier 230 may operate simultaneously during a time section T1, or operate in order during a time section T1 and a time section T2 – Fig. 2, paragraph 0084); and 

control a second portion of the logic blocks to receive a second subset of the set of biometric identifiers from the array and to perform a second comparison operation thereon (the biometric verifiers 220 and 230 may operate in parallel or in series. That is, the first biometric verifier 220 and the second biometric verifier 230 may operate simultaneously during a time section T1, or operate in order during a time section T1 and a time section T2 – Fig. 2, paragraph 0084); wherein 

the first and second subsets of the biometric identifiers are different biometric identifiers (the first biometric verifier 220 may perform biometric verification using first modality biometric information of a user, and the second biometric verifier 230 may perform biometric verification using second modality biometric information of the user. For example, each of the biometric verifiers 220 and 230 may perform biometric verification using any one of a face, a fingerprint, an iris, a vein, palm lines, a shape of an ear, and an electrocardiogram ECG – paragraphs 0011, 0058, 0085); and

the first and second comparison operations are performed to determine a match of the first and second subsets respectively to a stored template (the biometric verifiers 220 and 230 may perform biometric verification of different modalities – paragraph 0085. The user verification apparatus 110 may dynamically adjust a security level using the biometric verifiers. The biometric verifiers may perform biometric verification of different modalities, respectively, and thus multi-verification may be enabled and the security level may be improved – paragraph 0067. Different types of biometric information – e.g., fingerprint biometric information, facial recognition biometric information etc., – paragraph 0070. The second stage partitions the input fingerprint image 720 into a plurality of blocks, for example, a block 721, a block 722, and a block 723. The second stage may compare the blocks 721 through 723 to registered fingerprint images 711 and 712, instead of comparing the input fingerprint image 720 to the registered fingerprint images 711 and 712 – paragraph 0115. A given stage may compare multiple feature values from multiple, parallel layers with multiple corresponding feature values of the registered image – paragraph 0132),

but, does not disclose, a plurality of logic blocks in complementary metal-oxide-semiconductor CMOS under the array.

Hu teaches, method and tracking an object-of-interest (ABSTRACT, paragraph 0006). Each image capture device 108 includes at least one image sensor 116 for capturing a plurality of images. The image capture device 108 may be a digital video camera and the image sensor 116 may output captured light as a digital data. For example, the image sensor 116 may be a CMOS, NMOS, or CCD sensor (Fig. 1/108, paragraph 0080).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a user verification apparatus may perform user verification using multiple biometric verifiers of Suh (Sub, ABSTRACT, Fig. 1/110, paragraphs 0005, 0058) wherein the system of Suh, would have incorporated method and tracking an object-of-interest, where image capture device 108 has the image sensor 116 of CMOS, NIMOS or CCD sensor of Hu (Hu, ABSTRACT, paragraphs 0006, 0080), for a surveillance system to be able to, without relying on assistance from a human operator, identify and classify, in a computationally efficiently manner, different objects that are recorded by the cameras that form part of the system (Hu, paragraph 0005).

Regarding claim 2, Suh discloses,

the apparatus of claim 1, wherein the first and second comparison operations are performed to determine a match of the first and second subsets respectively to any of a plurality of stored templates (the first biometric verifier 220 may perform biometric verification using first modality biometric information of a user, and the second biometric verifier 230 may perform biometric verification using second modality biometric information of the user. For example, each of the biometric verifiers 220 and 230 may perform biometric verification using any one of a face, a fingerprint, an iris, a vein, palm lines, a shape of an ear, and an electrocardiogram ECG – paragraphs 0011, 0058, 0085).

Regarding claim 3, Suh discloses,

the apparatus of claim 1, wherein the controller is configured to store a set of biometric identifiers, comprising the first and second subsets of biometric identifiers, in the array (a file programmable array – paragraph 0147).

Regarding claim 4, Suh discloses,

the apparatus of claim 1, wherein the plurality of logic blocks is each configured to match a subset of a set of biometric identifiers by comparison to the stored template (the user verification apparatus includes a controller 210, a plurality of biometric verifiers, for example, a first biometric verifier 220 and a second biometric verifier 230, and a fusion model 240. Each of the biometric verifiers 220 and 230 may perform biometric verification using biometric information of a user, and the fusion model 240 may generate information for user verification by fusing outputs of the biometric verifiers 220 and 230. Each of the biometric verifiers 220 and 230 may include multiple stages. For example, the first biometric verifier 220 may include n stages, and the second biometric verifier 230 may include m stages - Fig. 2, paragraphs 0076, 0085).

Regarding claim 5, Suh discloses,

the apparatus of claim 1, wherein the controller is further configured to control a determination of an identity of a source of a set of biometric identifiers based on a first match determined between the first subset of the biometric identifiers and the stored template in combination with a second match determined between the second subset of the biometric identifiers and the stored template (the user verification apparatus includes a controller 210, a plurality of biometric verifiers, for example, a first biometric verifier 220 and a second biometric verifier 230, and a fusion model 240. Each of the biometric verifiers 220 and 230 may perform biometric verification using biometric information of a user, and the fusion model 240 may generate information for user verification by fusing outputs of the biometric verifiers 220 and 230. Each of the biometric verifiers 220 and 230 may include multiple stages. For example, the first biometric verifier 220 may include n stages, and the second biometric verifier 230 may include m stages - Fig. 2, paragraphs 0076, 0085).

Regarding claim 6, Suh discloses,

the apparatus of claim 1, wherein the apparatus further comprises a sensor configured to sense a set of biometric identifiers from a source (the first biometric verifier 220 may perform biometric verification using first modality biometric information of a user, and the second biometric verifier 230 may perform biometric verification using second modality biometric information of the user. For example, each of the biometric verifiers 220 and 230 may perform biometric verification using any one of a face, a fingerprint, an iris, a vein, palm lines, a shape of an ear, and an electrocardiogram ECG – paragraphs 0011, 0058, 0085).

Regarding claim 7, Suh discloses,

the apparatus of claim 1, wherein the first portion and the second portion of the plurality of logic blocks are each a respective single logic block (a file programmable array – paragraph 0147).

Regarding claim 8, Suh discloses,

the apparatus of claim 1, wherein at least one of the plurality of logic blocks is a configurable logic block CLB (a file programmable array – paragraph 0147).

Regarding claims 13, 22, Suh discloses all the claimed features,

but, does not disclose, the apparatus of claim 12, wherein the first layer comprises the plurality of logic blocks formed as a complementary metal-oxide-semiconductor CMOS under the array.

Hu teaches, method and tracking an object-of-interest (ABSTRACT, paragraph 0006). Each image capture device 108 includes at least one image sensor 116 for capturing a plurality of images. The image capture device 108 may be a digital video camera and the image sensor 116 may output captured light as a digital data. For example, the image sensor 116 may be a CMOS, NMOS, or CCD sensor (Fig. 1/108, paragraph 0080).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a user verification apparatus may perform user verification using multiple biometric verifiers of Suh (Sub, ABSTRACT, Fig. 1/110, paragraphs 0005, 0058) wherein the system of Suh, would have incorporated method and tracking an object-of-interest, where image capture device 108 has the image sensor 116 of CMOS, NIMOS or CCD sensor of Hu (Hu, ABSTRACT, paragraphs 0006, 0080), for a surveillance system to be able to, without relying on assistance from a human operator, identify and classify, in a computationally efficiently manner, different objects that are recorded by the cameras that form part of the system (Hu, paragraph 0005).
Allowable Subject Matter
Claims 9, 10, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior arts are cited and not relied upon is considered pertinent to applicants disclosure.
Matsugu US PGPub: US 2007/0025722 A1 Feb. 1, 2007.
In an image capturing apparatus, a video input unit (2) captures the image of an object and sequentially acquires image data associated with the image capturing, a model data memory (6) stores model data associated with the first feature quantity calculated from a feature point of the object in a model image, a principal object detection unit (3) calculates the second feature quantity from a feature point of the object in the acquired image data, a state change estimation unit (4) estimates, on the basis of the second feature quantity and the model data, the timing when the object satisfies a predetermined condition, and an image input processing control unit (7) stores the image data corresponding to the estimated timing in an image recording unit (5) (ABSTRACT, Figs. 1, 3, 13, paragraphs 0002, 0022).

Tu US PGPub: US 2021/0080327 A1 Mar. 18, 2021.
A vacuum packaged infrared sensor array with excellent performances is described. The individual pixel of the infrared sensor array has a thermopile made of recrystallized amorphous silicon resulting in low resistance, low thermal noise, high integration and high sensitivity. The vacuum in the packaged infrared sensor array is enhanced by low temperature oxidization of a porous silicon layer formed in a lid silicon substrate which is bonded with the infrared sensor array silicon substrate (ABSTRACT, Figs. 1, 2).

Herrmann US PGPub: US 2018/0335347 A1 Nov. 22, 2018.
A thermal infrared sensor array in a wafer-level package includes at least one infrared-sensitive pixel produced using silicon micro mechanics, comprising a heat-isolating cavity in a silicon substrate surrounded by a silicon edge, and a thin membrane connected to the silicone edge by of thin beams. The cavity extends through the silicon substrate to the membrane, and there are slots between the membrane, the beams and the silicon edge. A plurality of infrared-sensitive individual pixels are arranged in lines or arrays and are designed in a CMOS stack in a dielectric layer, forming the membrane, and are arranged between at least one cover wafer which is designed in the form of a cap and has a cavity and a base wafer (Fig. 1, ABSTRACT, paragraph 0001).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642